OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Since the jury could have found that the defendant’s méthod of operation resulted in this instance in the use of the force of the movement of the train upon the victim to overcome her resistance to the taking of her purse, there was sufficient evidence that his act constituted attempted robbery rather than simple larceny (Penal Law, § 160.00). Furthermore, there was evidence that the victim’s death was caused either "in the course of and in furtherance of’ the attempted robbery or of "immediate flight therefrom” (Penal Law, § 125.25, subd 3). There was, therefore, a sufficient predicate for the felony murder conviction.
*1025Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.